UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934FORM 10-Q For the quarterly period endedJune 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number Commission file number: 001-32501 REED'S INC. (Exact name of registrant as specified in its charter) Delaware 35-2177773 (State of incorporation) (I.R.S. Employer Identification No.) 13000 South Spring St. Los Angeles, Ca. 90061 (Address of principal executive offices) (Zip Code) (310) 217-9400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the issuer is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: There were a total of 10,281,787 shares of Common Stock outstanding as of August 4, 2010. Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q, including "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 2 of Part I of this report include forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "proposed," "intended," or "continue" or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other "forward-looking" information. There may be events in the future that we are not able to accurately predict or control. Before you invest in our securities, you should be aware that the occurrence of any of the events described in this Quarterly Report could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline and you could lose all or part of your investment. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of this Quarterly Report to conform these statements to actual results. 2 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1.Condensed Financial Statements 4 Condensed Balance Sheets - June 30, 2010 (unaudited) and December 31, 2009 4 Condensed Statements of Operations for the three and six month periods ended June 30, 2010 and 2009 (unaudited) 5 Condensed Statement of Changes in Stockholders’ Equity for the six month period ended June 30, 2010 (unaudited) 6 Condensed Statements of Cash Flows for the six month periods ended June 30, 2010 and 2009 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T.Controls and Procedures 19 PART II - OTHER INFORMATION Item 1.Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.Removed and Reserved. 20 Item 5.Other Information 20 Item 6.Exhibits 20 3 Part I – FINANCIAL INFORMATION Item 1. Financial Statements REED’S, INC. CONDENSED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) Current assets: Cash $ $ Inventory Trade accounts receivable, net of allowance for doubtful accounts andreturns and discounts of $105,000 and $90,000, respectively Prepaid and other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $946,000 and $727,000, respectively Brand names Deferred financing fees, net of amortization of $71,000 and $10,000, respectively Total assets $ $ 9 ,970,000 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Dividends payable - Recycling fees payable Line of credit Current portion of long term financing obligation Current portion of capital leases payable Current portion of note payable Total current liabilities Long term financing obligation, less current portion, net of discount of $702,000 and $726,000, respectively Capital leases payable, less current portion Note payable, less current portion Total liabilities Commitments and contingencies Stockholders’ equity: Series A Convertible Preferred stock, $10 par value, 500,000 shares authorized, 46,621 shares issued and outstanding, respectively Series B Convertible Preferred stock, $10par value, 500,000 shares authorized, 95,479 and 120,820 shares issued and outstanding, respectively Common stock, $.0001par value, 19,500,000shares authorized, 10,268,453 and 9,606,127 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed financial statements 4 REED’S, INC. CONDENSED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) Three months ended June 30, Six months ended June 30, Sales $ Cost of sales Gross profit Operating expenses: Selling and marketing expense General and administrative expense Impairment of assets - - Total operating expenses Loss from operations ) Interest expense ) Net loss ) Preferred stock dividend ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Loss per share – available to common stockholders basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed financial statements 5 REED’S, INC. CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY For the Six Months ended June 30, 2010 (unaudited) Common Stock Series A Preferred Stock Series B Preferred Stock Additional Paid-In Accumulated Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit Equity Balance, December 31, 2009 $ ) $ Fair Value of commonstock issued forbonus and services - Common stock issued upon conversion of Series B preferred stock - - - ) ) - - Sale of common stock in shelf offering - Sale of Series B preferred stock, net of offering costs - ) - Common stock paid as dividend - Exercise of stock options - Fair value vesting of options issued to employees - Preferred stock dividend - ) ) Net loss - ) ) Balance, June 30, 2010 $ ) $ The accompanying notes are an integral part of these condensed financial statements 6 REED’S, INC. CONDENSED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2010 and 2009 (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Fair value of stock options issued to employees Fair valueof common stock issued for services and bonus Increase in allowance for doubtful accounts - Impairment loss on assets - Changes in assets and liabilities: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) ) Accounts payable Accrued expenses ) Recycling fees payable ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock in shelf offering Proceeds from stock option exercise - Proceed from the issuance of Series B preferred stock - Principal repayments on long term financing obligation ) ) Proceeds received from long term financing obligation - Principal payments on long term debt - ) Principal repayments on capital lease obligations ) - Principal repayments on notes payable ) - Net borrowing (repayment) on line of credit ) Payments for offering costs - ) Net cash provided by (used) in financing activities 829,000 ) Net (decrease) increase in cash ) Cash at beginning of period Cash at end of period $
